


Exhibit 10.1

EMPLOYMENT AGREEMENT







     

Employment Agreement, between GreenPlex Services, Inc, a corporation domiciled
in the state of Nevada (the "Company"), and James Jefferson, an individual (the
"Employee").




     1.

For good consideration, the Company employs the Employee on the following terms
and conditions.




     2.

Term of Employment.  Subject to the provisions for termination set forth below,
this agreement will begin on April 1st, 2012 and end on December 1, 2012.




     3.

Salary.  The Company shall pay Employee a salary of $36,000 per year, for the
services of the Employee, payable on the first (1st day) and fifteenth (15th
Day) of each month.  Employee shall also receive $200 a month vehicle allowance.




     4.

Duties and Position.  The Company hires the Employee in the capacity of General
Manager.  The Employee's duties may be reasonably modified at the Company's
discretion from time to time.




     5.

Employee to Devote Full Time to Company.  The Employee will devote full time,
attention, and energies to the business of the Company, and, during this
employment, will not engage in any other competitive business activity,
regardless of whether such activity is pursued for profit, gain, or other
pecuniary advantage.  Employee is not prohibited from making personal
investments in any other businesses provided those investments do not require
active involvement in the operation of said companies.




     6.

Reimbursement of Expenses.  The Employee may incur reasonable expenses for
furthering the Company's business, including expenses for entertainment, travel,
and similar items.  The Company shall reimburse Employee for all business
expenses after the Employee presents an itemized account of expenditures,
pursuant to Company policy.




     7.

Disability.  In Employee cannot perform the duties because of illness or
incapacity for a period of more than 4 weeks, the compensation otherwise due
during said illness or incapacity will be reduced by fifty (50) percent.  The
Employee's full compensation will be reinstated upon return to work.  However,
if the Employee is absent from work for any reason for a continuous period of
over two (2) months, the Company may terminate the Employee's employment, and
the Company's obligations under this agreement will cease on that date.

 

    9.      Termination of Agreement.  The Company shall have the right to
terminate the Employee for "Cause." For purposes of this Agreement, the Company
shall have "Cause" to terminate the Employee's employment only upon the
Employee's:




(i) conviction of a felony or willful gross misconduct that, in either case,
results in material and demonstrable damage to the business or reputation of the
Company; or







--------------------------------------------------------------------------------

(ii) willful and continued failure to perform her duties hereunder (other than
such failure resulting from the Employee's incapacity due to physical or mental
illness or after the issuance of a Notice of Termination by the Employee for
Good Reason) within 14 business days after the Company delivers to him a written
demand for performance that specifically identifies the actions to be performed.




Without cause, the Company may terminate this agreement at any time upon 14 days
written notice to the Employee.  If the Company requests, the Employee will
continue to perform his duties and may be paid his regular salary up to the date
of termination.  In addition, the Company will pay the Employee on the date of
the termination a severance allowance of $1,500 less taxes and social security
required to be withheld.  Without cause, the Employee may terminate employment
upon 14 days written notice to the Company.  Employee may be required to perform
his duties and will be paid the regular salary to date of termination but shall
not receive severance allowance.  Notwithstanding anything to the contrary
contained in this agreement, the Company may terminate the Employee's employment
upon 14 days notice to the Employee should any of the following events occur:




a)

The sale of substantially all of the Company's assets to a single purchaser or

group of associated purchasers; or




b)  The sale, exchange, or other disposition, in one transaction of the majority
of

the Company's outstanding corporate shares; or




c)   The Company's decision to terminate its business and liquidate its assets;




d)   The merger or consolidation of the Company with another Company.




e)   Bankruptcy or chapter 11 reorganization.




    10.

Death Benefit.  Should Employee die during the term of employment, the Company
shall pay to Employee's estate any compensation due through the end of the month
in which death occurred.




    11.

Assistance in Litigation.  Employee shall upon reasonable notice, furnish such
information and proper assistance to the Company as it may reasonably require in
connection with any litigation in which it is, or may become, a party either
during or after employment.




    12.

Effect or Prior Agreements.  This Agreement supersedes any prior agreement
between the Company or any predecessor of the Company and the Employee, except
that this agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Employee of a kind elsewhere provided and not
expressly provided in this agreement.




    13.

Settlement by Arbitration.  Any claim or controversy that arises out of or
relates to this agreement, or the breach of it, shall be settled by arbitration
in accordance with the rules of the American Arbitration Association.  Judgment
upon the award rendered may be entered in any court with jurisdiction.




    14.

Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have




--------------------------------------------------------------------------------

been duly given when delivered either personally or by United States certified
or registered mail, return receipt requested, postage prepaid, addressed as
follows:




If to the Employee:




James Jefferson

1507 E. 9th Street

Spokane, WA 99202




If to the Company:




GreenPlex Services, Inc.

Attention: Kyle W. Carlson

10183 N. Aero Dr. Suite 2

Hayden, Idaho 83835







    14.

Limited Effect of Waiver by Company.  Should Company waive breach of any
provision of this agreement by the Employee, that waiver will not operate or be
construed as a waiver of further breach by the Employee.




    15.

Severability.  If, for any reason, any provision of this agreement is held
invalid, all other provisions of this agreement shall remain in effect.  If this
agreement is held invalid or cannot be enforced, then to the full extent
permitted by law any prior agreement between the Company (or any predecessor
thereof) and the Employee shall be deemed reinstated as if this agreement had
not been executed.




    16.

Assumption of Agreement by Company's Successors and Assignees.  The Company's
rights and obligations under this agreement will inure to the benefit and be
binding upon the Company's successors and assignees.




    17.

Oral Modifications Not Binding.  This instrument is the entire agreement of the
Company and the Employee.  Oral changes have no effect.  It may be altered only
by a written agreement signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.







Signed this 31st day of March 2012.







GreenPlex Services, Inc.

Employee







/s/ Kyle Carlson

/s/ James Jefferson

Kyle Carlson, President

James Jefferson






